MOUTON, J.
William Philips died without forced heirs, leaving his estate to his wife who subsequently died, her succession going to her collaterals, the defendants.
The demand is brought by Mrs. Sarah Coker in her individual name for services rendered as a nurse to William Philips during his last illness, and to Mrs. Philips for a year prior to her death.
The produce of the reciprocal industry and labor of both husband and wife, is an asset of the community. C. C. 2402. Ford vs. Brooks, 35 La. Ann. 157, the Court said that revenues from the labor and industry of the wife necessarily fall into the community. This doctrine is imbedded in our jurisprudence, and no citations are deemed necessary to support it. Suits for the recovery of such community assets must be prosecuted in the name of the husband, as head of the community; the wife is not competent to stand in judgment therefor, and a judgment in her favor alone in such cases will be reversed, Mitchell vs. Dixie Ice Co., 157 La. 383, 102 So. 497, and numerous decisions therein cited.
The defendants filed an exception to the effect that plaintiff is a married woman, the wife of William B. Coker. The proof shows that such is the fact, and that the earnings plaintiff claims, if she is entitled thereto, necessarily fall into the community. There is nothing in plaintiff’s petition or in the evidence to relieve her of he.r disability to sue or to take her case out of the fatal grasp of the exception, and it must therefore be held that she was not competent to recover judgment against defendants.
It is therefore ordered, adjudged and decreed that the exception be maintained; it is further ordered that the judgment appealed from be avoided and reversed, and that the demand of the plaintiff be' dismissed at her cost.